Citation Nr: 9933386	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased schedular rating for a 
postoperative ventral hernia disability, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran a disability rating in excess of 30 
percent for the disability at issue in January 1993, and he 
appealed.  

The Board remanded the case to the RO in July 1997 for 
development.  Thereafter, in January 1999, the RO increased 
the veteran's disability  rating to 40 percent, effective 
from August 1992.  The case has now been returned to the 
Board and is ready for final appellate review.  

A hearing was held before a traveling member of the Board of 
Veterans' Appeals (Board) at the RO in May 1997.  The Board 
member who presided over the hearing in May 1997 has since 
left the Board, and the veteran declined the opportunity to 
have a hearing before another Board member who would render 
the decision.

Some of the contentions which have been made suggest that the 
veteran might be seeking an extraschedular rating for his 
service-connected left ventral hernia disability.  The Court 
has held that the question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996); see also VAOGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issues and 
followed appropriate appellate procedure).  Bagwell left 
intact, however, a prior Court holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (1998).  In the instant case, 
the RO has not considered whether referral for an 
extraschedular evaluation may be in order or provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board refers this matter to the RO for 
initial consideration. 

FINDING OF FACT

The veteran's service-connected postoperative ventral hernia 
disability is consistent with a severe injury to muscle group 
XIX.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
a postoperative ventral hernia disability have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5319 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected ventral hernia disability.  In the interest 
of clarity, the Board will initially describe the factual 
background of this case.  The relevant law and regulations 
will then be briefly described.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual background

Consideration of the whole recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A December 1972 to March 1973 service department hospital 
summary notes that the veteran had sustained a blow to his 
left upper quadrant with increasing pain.  During 
hospitalization, it was felt that he had a ruptured spleen, 
so an exploratory laparotomy was performed.  The spleen was 
normal.  A postoperative diagnosis of fractured left costal 
cartilage and contusion of the abdomen was made.  
Post-operatively, the veteran developed a wound infection 
which required reopening and packing the wound for its entire 
length.  The wound grew out a staph epidermides and a 
microerophilic strep.  The wound was very slow to granulate 
and to clean up.  In January 1973, the veteran was taken back 
to the operating room with a diagnosis of synergistic 
gangrene, and he had a wide debridement of the rectus muscle.  
The January 1973 operation report indicates that about 2/5ths 
of the width of the left rectus muscle was debrided.  The 
hospital summary notes that the wound continued to granulate 
in slowly after the debridement.  After debridement, the 
wound continued to be handled by wet to dry packing.  In 
February 1973, the veteran was discharged to care for his 
granulating wound at home.  He was then sent on convalescent 
leave.  The wound healed well and a large amount of 
contracture occurred.  The veteran was told he would probably 
have a hernia and require secondary repair.  

An October 1973 service department hospital discharge summary 
states that a ventral hernia had formed, and that the veteran 
had surgery to attempt to correct it.  During the surgery, 
mesenteric adhesions were taken down, and old fibrotic scar 
of the fascial defect was excised.  Pathological examination 
revealed cicatrization of tissue.  

A VA examination was conducted in August 1974.  Partial 
absence of the left rectus muscle was noted.  

A June 1988 VA hospital discharge summary indicates that the 
veteran underwent ventral herniorrhaphy at that time.  

A June 1992 private medical record is contained in the claims 
folder.  It indicates that the veteran underwent ventral 
herniorrhaphy surgery at that time.  It further indicates 
that prior to the surgery, the veteran reported that the 
hernia would disappear when he would go to the recumbent 
position, and that sometimes it interfered with eating, and 
clinically prior to the surgery, he definitely had an 
asymmetrical abdominal wall.

On VA examination in December 1992, the veteran reported that 
since his June 1992 surgery, his hernia had not recurred.  
Clinically, the veteran had a 7.5 inch scar on his left upper 
and lower quadrants.  The scar was fixed to the underlying 
tissues and was slightly tender on palpation, except at its 
lower end, where it was moderately tender.  On coughing or 
raising the head, there was no sign of herniation.  There was 
a slight bulge on the right side of the scar, but this was 
not a herniation.  Instead, it was abdominal wall fat.  The 
diagnosis was postoperative laparotomy with residual ventral 
hernia requiring multiple surgical procedures, with residual 
disability being moderate.  

In January 1993, the private physician who operated on the 
veteran in 1992 stated that the operation had been a success 
and that the veteran no longer had a herniation, but that he 
complained of constant soreness and pain in the incision, 
which the veteran attributed to the amount of lifting that he 
had to do.  It was felt that reassigning him to a job not 
requiring that amount of lifting might help alleviate his 
symptoms.  

A January 1996 private medical record indicates that the 
veteran reported a bump near where his last hernia repair was 
accomplished, and that it had been there for several months, 
and that it was aching.  Clinically, while the veteran was 
standing, there was a vague fullness in his abdominal wall, 
just lateral to a flat left paramedian scar, but the fullness 
was not present when he was supine.  No real fascial defect 
could be appreciated.  Nothing seemed to go in and out with 
Valsalva maneuver.  It was felt that the veteran could 
certainly have a recurrent hernia, but it was not proven with 
the findings that day.  The physician was quite hesitant to 
operate for pain without definite proof of a hernia.  She 
(the physician) felt that if the veteran did have a hernia 
recurrence, it would be time to put some prosthetic mesh in.  
Even that would not guarantee future recurrences, though.  It 
was possible that the pain was from something other than a 
hernia.  A CT scan was ordered.  

A private CT scan report, dated in February 1996, states that 
there was a contour deformity in the left anterior abdominal 
wall, beneath which there were wire sutures.  However, the 
bowel loops were contained within the abdomen with no 
evidence of a ventral hernia.

On VA examination in September 1996, the veteran reported 
achy pain that would come and go and which was aggravated by 
lifting, squatting, bending, or stretching, and which was 
alleviated by rest.  Clinically, visualization of the 
veteran's abdomen revealed a very large midline abdominal 
scar which was well healed.  A ventral hernia was noted just 
superior and to the left of the umbilicus.  The hernia was 
six centimeters in diameter, and it bulged slightly beyond 
the abdominal wall.  It was tender to the touch.  There was 
no rebound present.  The veteran was also noted to have upper 
quadrant tenderness without rebound.  The ventral hernia was 
easily reducible.  

During the hearing which was held at the RO in May 1997, the 
veteran testified that there had been times when his hernia 
disability pain had required him to take time off from work.  
He also stated that sometimes when he stretched, he would 
have binding in the area of the disability.  He was currently 
on limited duty at work with the post office, but before 
that, when he would carry his mail satchel and when it had 50 
pounds of mail in it, it would stretch his stomach muscle or 
his abdomen and his scar would flare up and bother him a lot.  
He was given limited duty at the post office for another 
disability, not the hernia disability.  

A February 1998 private medical record indicates that the 
veteran had what was described as a soft, approximately five 
centimeter, round, smooth, and compressible nodule on his 
abdomen lateral to a long vertical scar in the left lower 
quadrant.  

On VA examination in December 1998, the veteran reported 
being admitted to hospitals on multiple occasions between 
1972 and 1992 for recurrent incisional hernia repairs.  
Somewhere between 1995 and 1997, the hernia recurred, but the 
veteran had declined further attempts at operative repair.  
The veteran described his incisional hernia as being 
spontaneously reducible in the supine position.  He denied 
any history resembling incarceration symptoms.  He described 
abdominal wall weakness, with the inability to do sit-ups or 
back exercises.  There was no history suggesting adhesive 
small or large bowel obstruction.

Clinically, there was an 18 centimeter vertical left 
paramedian incisional scar extending from just below the 
xiphoid to just below the umbilicus.  The abdomen appeared 
asymmetric, with an apparent loss of approximately 20 percent 
of the abdominal wall just to the left of the umbilicus.  
There was an obvious incisional hernia approximately seven 
centimeters in diameter just to the left of and superior to 
the umbilicus.  The hernia was easily reducible.  The 
remainder of the incision felt attenuated and weak, and the 
examiner got the impression that there were multiple small 
Swiss cheese defects superior to the main incisional hernia.  
The abdomen itself was nontender.

The diagnosis was a complex ventral incisional hernia, with a 
fairly low probability of future successful repair, 
especially given the 20 percent loss of abdominal wall and 
the multiple failed previous surgical attempts.  It was most 
likely that further attempts at repair would lead to failure.  

The examiner noted that several opinions had been requested, 
and thus opined that the size of the ventral hernia was about 
seven centimeters, but that he appreciated multiple Swiss 
chess defects, making the overall size and complexity of this 
hernia much greater, with a total estimated size of 15 
centimeters.  

The examiner further thus opined that the hernia could be 
supported by a belt under ordinary conditions.  However, 
given the complexity of the hernia, it would be inadvisable 
for the veteran to undertake lifting greater than 20 pounds, 
since the probability of successful repair was low, and any 
heavy lifting would only accelerate enlargement of the hernia 
defect.  

The examiner thus further opined that true rectus diastasis 
was not present.  However, the rectus muscle, for all 
practical purposes, was absent, and it was suspected that it 
had been extensively debrided previously.  There was 
extensive and diffuse destruction and weakening of the 
abdominal wall with loss of at least 20 percent of the 
fascial support of the anterior abdominal wall.  The examiner 
stated that he would not classify the veteran's hernia as 
inoperable, even though the probability of successful repair 
at that point was fairly low.  

Pertinent law and VA regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).

The veteran's service-connected postoperative ventral hernia 
disability is currently rated by the RO under Diagnostic 
Codes 7339 (postoperative ventral hernia) and 5319 (injury to 
Muscle Group XIX).  See 38 C.F.R. § 4.27 [if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen].

Diagnostic Code 7339 provides that a noncompensable rating is 
assigned where the surgical wounds are healed, with no 
disability, and no supporting belt indicated; a 20 percent 
rating is appropriate where a small hernia remains, not well-
supported by a belt under ordinary conditions, or there is a 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a supporting belt; a 
40 percent evaluation is assigned where a large hernia 
remains, not well-supported by a belt under ordinary 
conditions, and a 100 percent rating may be granted where the 
ventral hernia is massive and persistent, and where there is 
also severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  
38 C.F.R. Part 4, Diagnostic Code 7339 (1999).

By regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries.  See 62 Fed. Reg. 30237-240 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the Court held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Thus, the veteran's disability must be evaluated under 
the rating criteria concerning evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma which existed prior to July 3, 1997, 
and the current criteria, effective on July 3, 1997, to 
determine which is more favorable to the veteran.  The RO has 
considered the veteran's claim under both criteria.  The 
Board will set forth the appropriate context for both the old 
and the new versions of that regulation.

The former rating criteria

Under the former version of the rating criteria, 38 C.F.R. § 
4.56 (1996) provided that a slight disability of the muscle 
was a simple wound of muscle without debridement, infection, 
or effects of laceration.  The service medical records would 
show a record of a wound of slight severity or relatively 
brief treatment and return to duty and healing with good 
functional results.  There would be no consistent complaints 
of cardinal symptoms of muscle injury or painful residuals.  
Objectively, the medical evidence would show a slight injury 
to a muscle group manifested by a minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  There would be no significant impairment of function 
and no retained metallic fragments. 38 C.F.R. § 4.56(a) 
(1996).

A moderate disability of muscles was a through and through or 
deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment.  There would be 
absence of the explosive effect of a high velocity missile, 
and of residuals of debridement or of prolonged infection.  
The service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objectively, the medical evidence 
would show a moderate injury to a muscle group manifested by 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through tissue; signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, 
and definite weakness on comparative tests.  38 C.F.R. § 
4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements. Objectively, 
the medical evidence would show a moderately severe injury to 
a muscle group manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Further, there 
would be indications on palpation of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance of muscle groups involved would give positive 
evidence of marked or moderately severe loss. 38 C.F.R. § 
4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, might be 
present.  Visible or measured atrophy might be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

The current rating criteria

Under the current version of the rating criteria, 38 C.F.R. § 
4.56 (1999) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72 (1996), 
effective prior to July 3, 1997. However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) (1999) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The VA Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter. 

Muscle Group XIX was initially designated thus: 

5319	Group XIX. Muscles of the abdominal wall.  (1) Rectus 
abdominis; (2) external oblique; (3) internal oblique; 
(4) transversalis; (5) quadratus lumborum. (Function:  
Support and compression of abdominal wall and lower 
thorax. Flexion and lateral motions of spine. Synergists 
in strong downward movement of arm.)
 
	Severe..................................................
.............................	50 
 	Moderately 
severe.......................................................
......	30
 
	Moderate................................................
...........................	10
	Slight..................................................
...............................	  0

Muscle Group XIX is now designated thus: 

5319	Group XIX. Function: Support and compression of 
abdominal wall and lower thorax; flexion and lateral 
motions of spine; synergists in strong 
downward movements of arm (1). Muscles of the abdominal 
wall: (1) Rectus abdominis (2) external oblique; (3) 
internal oblique; (4) transversalis; (5) quadratus 
lumborum.
 
	Severe..................................................
.............................	50 
 	Moderately 
severe.......................................................
......	30
 
	Moderate................................................
...........................	10
	Slight..................................................
...............................	  0

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

The use of terminology such as "severe" by VA examiners or 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Analysis

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service-connected 
ventral hernia disability is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (1999).  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed.  In 
particular, the terms of the Board's July 1997 remand have 
been complied with, to include a VA examination in December 
1998, as reported above.  Moreover, there is no indication 
that there are additional records which have not been 
obtained and which would aid the Board in its decision.  The 
Board concludes that the record is complete and there is no 
further duty to assist the veteran in developing his claim 
under 38 U.S.C.A. § 5107(a).

As noted earlier, the veteran's service-connected disability 
is currently rated as 40 percent disabling under Diagnostic 
Codes 7339-5319.  The Board will separately discuss the 
veteran's service-connected disability under each diagnostic 
code.

The veteran's ventral hernia disability is currently rated as 
40 percent disabling under Diagnostic Code 7339.  The next 
higher rating under this Diagnostic Code is a 100 percent 
rating.  One of the requirements for the 100 percent rating 
under Diagnostic Code 7339 is that a massive persistent 
hernia must be present.  The veteran reported at the time of 
his VA examination in December 1998 that his hernia would be 
spontaneously reduce when he became recumbent.  The examiner 
stated that the hernia was easily reducible.  There thus is 
no evidence that the hernia is persistent.  In February 1998, 
a private physician described the veteran's hernia as 5 cm.  
In December 1998, the VA examiner indicated that the 
estimated size of her hernia was 15 cm.  There is no 
indication that the hernia is "massive".  

In addition, Diagnostic Code 7339 requires severe diastasis 
of the recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  In this case, while the medical 
evidence demonstrates that there is there is extensive and 
diffuse destruction and weakening of the abdominal wall, the 
veteran's hernia is operable, according to the December 1998 
VA examiner's opinion, and according to the information the 
private physician provided in January 1996.  Although it is 
clear, based on the past history of failed surgical 
procedures and the opinion of the examining physician in 
December 1998, that the probability of success of such an 
operation is not good, that is not the question here  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) [factors outside 
the rating criteria may not be considered].  

Clearly, the requirements for a 100 percent rating under 
Diagnostic Code 7339 are not met or approximated because 
there is not a massive persistent ventral hernia which is 
inoperable.  Rather, there medical evidence indicates that 
there hernia is easily reducible and is operable.

That leaves the Board with the question of whether a higher 
rating than 40 percent can be assigned under Diagnostic Code 
5319.  In essence, a 50 percent rating would be warranted 
under that Diagnostic Code if there severe injury to muscle 
group XIX is demonstrated.

Determinations as to the degree of muscle injury present are 
made by comparing the degree of disability with the criteria 
from 38 C.F.R. § 4.56.  The following discussion tracks the 
evidence as per the requirements for a severe muscle injury 
per 38 C.F.R. § 4.56.  

The veteran has described an occasional binding feeling when 
he would stretch and, during his VA hearing in May 1997, he 
essentially described pain consistent with incisional area 
fatigue.  

The VA examiner in December 1998 noted that the area of the 
incision scar which was not herniated was attenuated and 
weak, and felt that there were multiple Swiss cheese defects 
superior to the main incisional hernia.  The examiner also 
indicated that the rectus muscle was for all practical 
purposes absent, and concluded that there was extensive and 
diffuse destruction and weakening of the abdominal wall with 
loss of at least 20 percent of the fascial support of the 
anterior abdominal wall.

A severe muscle disability is, in part, one with a through 
and through or deep penetrating wound.  In this case, the 
veteran's current contour defect and rectus muscle loss is in 
parity with a through and through wound, because essentially, 
the whole of the rectus muscle is affected.    He also 
provided testimony in May 1997 suggestive of intermuscular 
binding.  Furthermore, the veteran's recent complaints and 
testimony are consistent with the cardinal symptoms of muscle 
wounds.  

The Board believes that the medical evidence shows severe 
injury to muscle group XIX, including in light of the 
descriptions of the contour defect and of the left rectus 
muscle status.  The Swiss cheese defects, moreover, appear to 
be about the same end result as what is contemplated by 
38 C.F.R. § 4.56 from multiple scattered foreign bodies, 
namely they demonstrate the spread of intermuscular trauma 
like the explosive effects of a missile with scattered 
foreign bodies would.  Moreover, palpation reveals moderate 
or extensive loss of deep fasciae and muscle substance.  The 
veteran has a contour defect where the surgery was, and a 
Swiss cheese consistency is present elsewhere in the area.  
The absence of significant left rectus muscle function and 
the contour defect is the equivalent of, or greater than, the 
atrophy of the rectus muscle which would need to be present 
for a severe muscle injury.  

The determination upon which muscle injury ratings is made is 
based upon a comparison of the clinical findings with the 
information in 38 C.F.R. § 4.56.  Since the veteran has 
findings which are consistent with a severe injury to muscle 
group XIX, the Board concludes that a 50 percent rating is 
warranted under Diagnostic Code 5319.  Not all of the 
findings listed at 4.56 are required.  See 38 C.F.R. § 4.21.  
The evidence is thus in favor of a 50 percent schedular 
rating under Diagnostic Code 5319.  This is the highest 
disability rating available under that Diagnostic Code.

The Board has carefully reviewed the relevant law and 
regulations in order to determine whether there may be other 
regulations which provide for an even higher disability 
rating.  See Schafrath, supra.  However, the Board has been 
unsuccessful.  The veteran and his representative have 
suggested no other regulations.

ORDER

Entitlement to a 50 percent disability rating for a post-
operative left ventral hernia disability is granted, subject 
to law and regulations governing the payment of VA monetary 
benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

